Motion by appellant for a stay of his examination before trial, pending appeal granted, on condition that appellant perfect the appeal and be ready to argue or submit it at the March Term, beginning February 27, 1961. The appeal is ordered on the calendar for said term. On the court’s own motion, respondent’s examination before trial is also stayed, pending appeal. The record and appellant’s brief must be served and filed on or before February 8, 1961. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.